MEMORANDUM**
Shawn Lundy appeals the 120-month sentence imposed by the district court following his guilty plea conviction for manufacture of 1,000 marijuana plants and money laundering, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 1956(a)(l)(A)(i), respectively. We have jurisdiction pursuant to 18 U.S.C. § 3742, and we affirm.
Lundy contends that, under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), section 841(b)(l)(A)(vii) is unconstitutional on its face. This contention is foreclosed by our recent decision in United States v. Buckland, 277 F.3d 1173, 1177, 1187 (9th Cir. 2002) (en banc) (concluding that section 841 is not facially unconstitutional).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.